

UNUM GROUP
CHANGE IN CONTROL SEVERANCE AGREEMENT
AGREEMENT by and between Unum Group, a Delaware corporation having its principal
executive offices in Chattanooga, Tennessee (the “Company”), and [Executive’s
Name] (the “Executive”), dated this [insert date].
The Company has determined that it is in the best interests of its shareholders
to provide the Company with continuity of management, including the continued
dedication of the Executive. Therefore, in order to accomplish these objectives,
the Executive and the Company desire to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Effective Date. The “Effective Date” shall mean [insert date], provided the
Executive is employed by the Company on such date.
2.Term of Agreement. The Company agrees that the initial term (the “Initial
Term”) of this Agreement shall commence on the Effective Date and end on the
eighteen month anniversary of the Effective Date. Beginning on the eighteen
month anniversary of the Effective Date, the Initial Term shall be automatically
extended for consecutive one year terms (each, a “Renewal Term”) unless either
the Company or the Executive shall give the other party written notice not less
than 90 days prior to the end of the Initial Term or the current Renewal Term,
as the case may be, that the Agreement shall not be extended after the last day
of such Initial Term or Renewal Term.
3.Termination of Employment.
(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death. If the Company determines in good faith that the
Disability of the Executive has occurred (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 10(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full time basis for 180 business days during any
consecutive twelve-month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
(b)Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean:

    

--------------------------------------------------------------------------------



(i)the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Company (“CEO”) which specifically identifies
the manner in which the CEO believes that the Executive has not substantially
performed the Executive’s duties, or
(ii)the willful engaging by the Executive in illegal conduct (as determined by
the Company after due inquiry) or gross misconduct which is materially and
demonstrably injurious to the Company, or
(iii)the Executive’s conviction of, or guilty or nolo contendere plea to, a
felony.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done or omitted to be done
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act or failure
to act based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Company (the “Board”) or upon the instructions of the
CEO or based upon the advice of counsel for the Company shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive written notice signed by the CEO of the Company of an
event constituting Cause within 90 days of the Company’s knowledge of its
existence.
(c)Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason (as defined below). In order to invoke a termination for Good
Reason, the Executive shall provide written notice to the Company of one or more
of the conditions described in clauses (i) through (vii) below within 90 days
following the Executive’s knowledge of the initial existence of such condition,
specifying in reasonable detail the conditions constituting Good Reason, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, the Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) must
occur, if at all, within 2 years following such Cure Period in order for such
termination as a result of such condition to constitute a termination for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:
(i)    the assignment to the Executive of any duties materially inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in a material diminution in the Executive’s authority,
duties or responsibilities, or the budget over which the Executive retains
authority, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith;

2

--------------------------------------------------------------------------------



(ii)    a material reduction in the Executive’s annual base salary or annual
target bonus as in effect prior to a Change in Control (as defined below);
(iii)    the failure of the Company to (A) continue in effect any material
employee benefit plan, compensation plan, welfare benefit plan or fringe benefit
plan in which the Executive is participating immediately prior to such Change in
Control or the taking of any action by the Company which would materially and
adversely affect the Executive's participation in or materially reduce the
Executive's benefits under any such plan, unless the Executive is permitted to
participate in other plans providing the Executive with materially equivalent
benefits in the aggregate (at materially equivalent cost with respect to welfare
benefit plans), or (B) provide the Executive with paid vacation materially
similar to that provided by the most favorable vacation policies of the Company
as in effect for the Executive immediately prior to such Change in Control,
including the crediting of all service for which the Executive had been credited
under such vacation policies prior to the Change in Control;
(iv)    any material failure by the Company to comply with and satisfy Section
9(c) of this Agreement;
(v)    any required relocation of the Executive following a Change in Control of
more than 50 miles from the Executive’s principal business office as of
immediately prior to the Effective Date;
(vi)    any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Executive provides services to the
Company; or
(vii)    any material diminution in the authority, duties, or responsibilities
of those to whom the Executive is required to report.
(d)Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one of the following events:
(i)    during any period of 2 consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a‑12(c) under the Securities Exchange Act of 1934 (the “Act”)) (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Act) other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director;

3

--------------------------------------------------------------------------------



(ii)    any person is or becomes a “beneficial owner” (as defined in Rule 13d‑3
under the Act), directly or indirectly, of securities of the Company
representing 20% (30% with respect to deferred compensation subject to Section
409A of the Code) or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), or (E) a transaction
(other than one described in paragraph (iii) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (E) does not constitute a Change in Control of the Company under
this paragraph (ii);
(iii)    the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% (30% with
respect to deferred compensation subject to Section 409A of the Code) or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
clauses (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

4

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% (30% with respect to deferred compensation subject to Section 409A of
the Code) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
(e)Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 10(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
(f)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, or by the
Executive, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, or (ii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be.
4.Obligations of the Company upon Termination.
(a)    Good Reason; Other Than for Cause, Death or Disability. If, within 2
years following a Change in Control, the Company shall terminate the Executive’s
employment other than for Cause, Disability or death, or the Executive shall
terminate employment for Good Reason:
(i)    the Company shall pay to the Executive in a lump sum in cash within 60
days after the Date of Termination, subject to the Executive’s execution and
nonrevocation, within 52 days after the Date of Termination, of the general
release described in Section 11:
(A)the product of 2 times the sum of (x) the Executive’s annual bonus, including
any deferred amounts (based upon the higher of (1) the Executive’s target bonus
for the fiscal year in which the Change in Control occurs (or, if the
Executive’s target bonus for such period has not been established at the time of
the Change in

5

--------------------------------------------------------------------------------



Control, the Executive’s target bonus for the fiscal year prior to the fiscal
year in which the Change in Control occurs) and (2) the bonus the Executive
received for the fiscal year immediately preceding the fiscal year in which the
Change in Control occurs), and (y) the Executive’s annual base salary (based
upon the higher of (i) the Executive’s annual base salary as of the Date of
Termination or (ii) the highest annual base salary the Executive received within
the 12-month period prior to the Change in Control); and
(B)the sum of (x) the Executive’s annual base salary through the Date of
Termination to the extent not theretofore paid or deferred pursuant to an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code, and (y) the product of (1) the Executive’s annual
bonus for the fiscal year in which the Change in Control occurred, assuming that
the Executive achieved the Executive’s target (or, if the Executive’s target
bonus for such period has not been established at the time of the Change in
Control, the Executive’s target bonus for the fiscal year prior to the fiscal
year in which the Change in Control occurs) and (2) a fraction, the numerator of
which is the number of days in the fiscal year in which the Date of Termination
occurred through the Date of Termination and the denominator of which is 365
(the sum of the amounts described in clauses (x) and (y) shall be hereinafter
referred to as the “Accrued Obligations”).
(ii)    the Company shall continue to provide, for a period of 2 years following
the Executive’s Date of Termination, the Executive (and the Executive’s
dependents, if applicable) with the same level of medical, dental, disability
and life insurance benefits upon substantially the same terms and conditions
(including contributions required by the Executive for such benefits) as existed
immediately prior to the Executive’s Date of Termination (or, if more favorable
to the Executive, as such benefits and terms and conditions existed immediately
prior to the Change in Control); provided that, if the Executive cannot continue
to participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted; provided, however, that the medical and dental
benefits provided pursuant to this paragraph shall be provided in such a manner
that such benefits (and the costs and premiums thereof) are excluded from the
Executive’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
benefit plans could be taxable to the Executive, the Company may provide such
benefits at the level required hereby through the purchase of individual
insurance coverage. Notwithstanding the foregoing, (x) if and to the extent
required to avoid the imposition of taxes and penalties under Section 409A of
the Code, the Executive will pay the entire cost of such coverage for the first
6 months after the Date of Termination and the Company will reimburse the
Executive for the Company’s share of such costs, determined pursuant to this
paragraph, on the six-month anniversary of the Executive’s “separation from
service” as defined under Section 409A of the Code, and (y) in the event the
Executive becomes reemployed with another employer and becomes eligible to
receive welfare benefits from such employer, the welfare benefits described
herein shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
the Executive the benefits provided hereunder;

6

--------------------------------------------------------------------------------



provided, however, that such reimbursements shall be provided only in such a
manner that such reimbursements are excluded from the Executive’s income for
federal income tax purposes.
(iii)    notwithstanding any provision of any Company equity plan or any award
agreement granted thereunder, all stock options, restricted stock awards and
other equity based awards granted to the Executive on or after the Effective
Date (the “Equity Awards”) shall vest and shall remain exercisable for a period
of 90 days from the Date of Termination or the earlier expiration of their
initial full scheduled term; provided, that, any Equity Awards that constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code
will vest immediately, but shall not be paid until the date on which such Equity
Awards would otherwise be payable in accordance with the terms of the Company
equity plan under which they were granted.
(iv)    the Company shall pay to the Executive in a lump sum in cash within 60
days after the Date of Termination, subject to the Executive’s execution and
nonrevocation, within 52 days after the Date of Termination, of the general
release described in Section 11, an amount equal to the excess, if any, of (A)
the actuarial equivalent of the Executive’s benefit under the Company’s
tax-qualified defined benefit pension plan (the “Retirement Plan”) (utilizing
actuarial assumptions no less favorable to the Executive than those in effect
under such plan immediately prior to the Effective Date) and the supplemental
defined benefit pension plan (the “SERP”) that the Executive would receive if
the Executive’s employment continued for 2 additional years after the Date of
Termination, assuming for this purpose that (1) the Executive’s age is increased
by the number of years that the Executive is deemed to be so employed and (2)
the Executive’s compensation in each of the 2 years is that referred to in
Section 4(a)(i)(A) above, over (B) the actuarial equivalent of the Executive’s
actual benefit (paid or payable), if any, under the Retirement Plan and the SERP
as of the Date of Termination.
(v)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
(vi)    the Company shall provide individual outplacement services to the
Executive in accordance with the practices and policies of the Company in effect
immediately prior to the Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Good Reason or without Cause termination if they
had occurred following a Change in Control; (ii) the Executive reasonably
demonstrates that such termination (or Good Reason event) was in anticipation
of, in connection with, or was at the request of a third party who had indicated
an intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a

7

--------------------------------------------------------------------------------



Change in Control) does occur, then for purposes of this Agreement, the
Executive shall be treated as if the Change in Control occurred on the date
immediately prior to the date of such termination of employment or event
constituting Good Reason.
(b)    Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability, this Agreement shall terminate
without further obligations to the Executive’s legal representatives or to the
Executive, as the case may be, under this Agreement, other than for payment of
the Accrued Obligations and the timely payment or provision of the Other
Benefits. The Accrued Obligations shall be paid to the Executive, the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.
(c)    Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive (i) the Executive’s annual
base salary through the Date of Termination to the extent theretofore unpaid and
(ii) the Other Benefits.
5.Limitation on Payments Under Certain Circumstances.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code (the “Excise Tax”), the Accounting Firm shall determine
whether to reduce any of the Payments paid or payable pursuant to this Agreement
(the “Agreement Payments”) so that the Parachute Value (as defined below) of all
Payments, in the aggregate, equals the Safe Harbor Amount (as defined below).
The Agreement Payments shall be so reduced only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Agreement Payments were so reduced.
If the Accounting Firm determines that the Executive would not have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced, the Executive shall receive all Agreement Payments to
which the Executive is entitled hereunder.
(b)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 5 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order: (i) first, any Payments under Section 4(a)(i)(A);
(ii) second, any other cash Payments that would be made upon a termination of
the Executive’s employment, beginning with payments that would be made last in
time; (iii) third, all rights to

8

--------------------------------------------------------------------------------



payments, vesting or benefits in connection with any Equity Awards that are
performance-based vesting awards; (iv) fourth, all rights to payments, vesting
or benefits in connection with any Equity Awards that are time-based vesting
awards; and (v) fifth, all rights to any other payments or benefits shall be
reduced, beginning with payments or benefits that would be received last in
time. All fees and expenses of the Accounting Firm shall be borne solely by the
Company.
(c)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) pay any such Overpayment to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment would
not either reduce the amount on which the Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.
(d)    To the extent requested by the Executive, the Company shall cooperate
with the Executive in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant,
including that set forth in Section 8 of this Agreement) before, on or after the
date of a change in ownership or control of the Company (within the meaning of
Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.
(e)    Definitions. The following terms shall have the following meanings for
purposes of this Section 5:

9

--------------------------------------------------------------------------------



(i)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is selected by the Company for purposes of making the
applicable determinations hereunder and is reasonably acceptable to the
Executive, which firm shall not, without the Executive’s consent, be a firm
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control.
(ii)    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).
(iii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
(iv)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
(v)    “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.
6.Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 10(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement; provided that the
Executive shall not be eligible for severance benefits under any other program
or policy of the Company.
7.Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall

10

--------------------------------------------------------------------------------



not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Change in
Control through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Change in Control), to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) pursued or defended against
in good faith by the Executive regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement) from and after a Change in Control,
plus in each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code. In order to comply with
Section 409A of the Code, in no event shall the payments by the Company under
this Section 7 be made later than the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; provided, that
the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred. The amount of such legal
fees and expenses that the Company is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company is obligated
to pay in any other calendar year, and the Executive’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.
8.Confidential Information and Non-Solicitation.
(a)    The Executive hereby acknowledges that, as an employee of the Company,
the Executive will be making use of, acquiring and adding to confidential
information of a special and unique nature and value relating to the Company and
its strategic plan and financial operations. The Executive further recognizes
and acknowledges that all confidential information is the exclusive property of
the Company, is material and confidential, and is critical to the successful
conduct of the business of the Company. Accordingly, the Executive hereby
covenants and agrees that the Executive will use confidential information for
the benefit of the Company only and shall not at any time, directly or
indirectly, during the term of this Agreement, and thereafter for all periods
during which severance or other amount is paid, divulge, reveal or communicate
any confidential information to any person, firm, corporation or entity
whatsoever, or use any confidential information for the Executive’s own benefit
or for the benefit of others. The Executive also agrees not to hire or solicit
for hire, directly or indirectly, any employee on the payroll of the Company for
any third party during the term of this Agreement and for one year after the
Date of Termination without the prior written consent of the Company. In no
event shall an asserted violation of the provisions of this Section 8 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.
(b)    Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8.
(c)    The Executive acknowledges and agrees that the Company will have no
adequate remedy at law, and could be irreparably harmed, if the Executive
breaches or

11

--------------------------------------------------------------------------------



threatens to breach any of the provisions of this Section 8. The Executive
agrees that the Company shall be entitled to equitable and/or injunctive relief
to prevent any breach or threatened breach of this Section 8, and to specific
performance of each of the terms hereof in addition to any other legal or
equitable remedies that the Company may have. The Executive further agrees that
the Executive shall not, in any equity proceeding relating to the enforcement of
the terms of this Section 8, raise the defense that the Company has an adequate
remedy at law.
9.Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
if to the Executive:
at the Executive’s most recent address on file at the Company; and
if to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: General Counsel,

12

--------------------------------------------------------------------------------



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(vii) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
(f)    From and after the Effective Date, this Agreement shall supersede any
other employment, severance or change of control agreement between the parties
with respect to the subject matter hereof.
11.General Release. All payments under this Agreement to be made in connection
with the Executive’s termination of employment will be conditioned on the
Executive signing a general form of release in the form attached hereto as
Exhibit A, and no payments under this Agreement shall be made unless the
Executive executes and does not revoke, within 52 days after the Date of
Termination, such general form of release.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
EXECUTIVE:
 
 
 
 
Name:
[Executive's Name]
Title:
[Executive's Title]
 
 
 
 
COMPANY:
 
 
Unum Group
 
 
By:
 
Name:
[Authorized Signatory]
Title
[Authorized Signatory Title]


14

--------------------------------------------------------------------------------



EXHIBIT A
UNUM GROUP
AGREEMENT AND GENERAL RELEASE
THIS AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and between
[Executive’s Name] (“you”) and Unum Group (“Unum”), its predecessors, successors
and assigns. When used herein, Unum shall also include its affiliates, and its
current or former officers, directors, shareholders, agents, attorneys,
representatives, employees, benefit plans and plan fiduciaries and trustees. You
agree that you have executed this Agreement on your own behalf, and on behalf of
any heirs, agents, representatives, successors and assigns that you may have now
or in the future.
1. NON-ADMISSIONS
Unum denies that it has violated any law, constitution, regulation, statute,
ordinance, or any other legal duty existing at common law or otherwise as
regards its relationship with you. It is understood and contemplated that this
Agreement is for the compromise of potential and disputed claims, and that the
consideration provided in this Agreement is not and shall not be construed as an
admission of liability on the part of any party or parties hereby released.
2.
CONSIDERATION

In consideration of this Agreement, Unum will provide you with the severance
benefits described in the Change in Control Severance Agreement between you and
Unum (the “CIC Agreement”). You acknowledge that Unum will withhold from amounts
due to you appropriate payroll taxes and will offset against the remainder any
advances, loans, debts, sales deficits or similar amounts you owe Unum or for
which Unum may be held responsible. For any amounts not subject to withholding,
you agree that Unum has made no representation to you concerning tax
consequences of the payments, and you agree that you have not relied on any such
representation. You agree to indemnify and hold harmless Unum from any taxes,
assessments, interest, or penalties that Unum may at any time incur by reason of
demand, suit, or proceeding brought against it for any taxes, interest,
penalties or assessments arising out of this Agreement.
3.
GENERAL RELEASE

For and in consideration of the severance benefits to be provided under the CIC
Agreement and the mutual promises, covenants, and agreements made herein by and
between you and Unum, you unconditionally and generally release Unum from each
and every action, claim, right, liability or demand of any kind and nature, and
from any claims which may be derived therefrom, that you had, have, or might
hereafter claim to have against Unum or any current or former employee, agent,
successor or predecessor of Unum at common law, public policy or otherwise,
particularly including, but not by way of limitation, the following: all claims
for personal injury, including claims for emotional distress; any claim arising
under the

    

--------------------------------------------------------------------------------



Age Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1991; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Fair Labor Standards Act; the National Labor
Relations Act; Sections 1981 through 1988 of Title 42 of the United States Code;
the Immigration Reform and Control Act; the False Claims Act; the Occupational
Safety and Health Act; the Worker Adjustment and Retraining Notification Act;
the Employment Retirement Income Security Act of 1974 (save for a benefit claim
as provided below); any other federal, state or local law dealing with
discrimination in employment on the basis of sex, race, color, national origin,
religion, disability, age, sexual orientation or any other grounds; any claim
for wrongful discharge or breach of contract; and any other claims based on
tort, whether based on common law, public policy or otherwise. It is your intent
to release all claims of every nature and kind whether known or unknown, accrued
or unaccrued, which you may have against Unum as of the date of the execution of
this Agreement.
It is expressly understood and agreed by you that this Agreement does not
include your vested rights, if any, in the Unum Pension or in the Unum 401(k)
Retirement Plan, any other rights you may have to benefits under Unum’s welfare
benefit plans, or any vested rights you may have under a stock option or long
term incentive plan, or any rights to deferred compensation. Such retirement
plan, welfare plan, stock options or deferred compensation rights survive
unaffected by this release, subject to the laws and plan documents governing
those plans. This Agreement does not include any rights or claims against Unum
or those associated with Unum that you may have which arise after the date you
sign the Agreement, or any claim that you may have to unemployment compensation
or workers’ compensation benefits.
4.
FUTURE LEGAL ACTION

You agree that you will never institute a claim or charge of employment
discrimination with any agency (except as provided below) or sue Unum,
concerning any claim you may have relating to your employment with Unum or the
termination of that employment. You also agree to waive all right to any damages
or other relief.
If you violate this Agreement by suing Unum, you agree that you will pay all
costs and expenses incurred by Unum in defending against the suit, including
reasonable attorneys' fees.
If you violate this Agreement by filing a lawsuit or charge against Unum, you
agree to pay back the entire payment that you received under the CIC Agreement
within 7 days after you file your lawsuit or charge. Such payment should be sent
to the Executive Vice President and General Counsel, Unum Group, 1 Fountain
Square, Chattanooga, TN 37402. If you fail to timely pay back the entire
payment, you hereby agree to dismiss, with prejudice, any such lawsuit or
charge.
This promise does not prevent you from filing an employment discrimination
charge with the EEOC or a state or local fair employment agency or from
cooperating with the EEOC or such an agency in an investigation. However, if you
file such a charge, you agree that you have waived all rights to any money,
damages, attorneys’ fees, costs, right to sue or other relief or remedy in any
such charge.

2

--------------------------------------------------------------------------------



5.
CONFIDENTIALITY AND NON-DISCLOSURE OF INFORMATION

You hereby acknowledge that, as an employee of Unum, you have made use of,
acquired and added to confidential information of a special and unique nature
and value relating to Unum and its strategic plan and financial operations. You
further recognize and acknowledge that all confidential information is the
exclusive property of Unum, is material and confidential, and is critical to the
successful conduct of the business of Unum. Accordingly, you hereby covenant and
agree that you will use confidential information for the benefit of Unum only
and shall not at any time, directly or indirectly, during the term of the CIC
Agreement and thereafter for all periods during which severance or other such
amounts are paid, divulge, reveal or communicate any confidential information to
any person, firm, corporation or entity whatsoever, or use any confidential
information for your own benefit or for the benefit of others. You agree that
you have returned all company property including, but not limited to, books,
records, files, computers, and phones.
6.
NON-SOLICITATION OF OTHER UNUM EMPLOYEES AND BROKERS

If you are an officer or in a sales position, you further agree that for a
period of one year after your employment termination from Unum, you will not
directly or indirectly solicit, assist or induce any of Unum’s sales
representatives, officers or brokers to terminate their relationships with Unum.
You also agree that for a period of one year after your employment termination
from Unum, you will not directly or indirectly solicit, assist or induce any of
Unum’s sales representatives or officers to become employed by or associated
with another insurance company. You acknowledge and agree that Unum has a valid
need to protect its business by prohibiting such solicitation and that these
restrictions are both reasonable and necessary to protect Unum’s business. It is
not the intent of Unum to prohibit you from obtaining employment in an industry
either related or unrelated to Unum’s business.
7.
NON-DISPARAGEMENT

You further agree not to make any statement, oral or written, publicly or in
private, which is reasonably foreseeable as harming Unum’s business interests,
discloses confidential or proprietary information gained during your employment,
or impacts negatively on Unum’s business reputation or its reputation in the
community. Nothing in this paragraph will be construed to prevent you from
communicating with or responding to a request for information from a federal,
state, administrative agency or court.
8.
CONSULTATION

By executing this Agreement, you acknowledge that you have been advised to
consult with an attorney in the matter as Unum has recommended, that you have
had ample opportunity to discuss fully with your attorney the terms and the
legal significance of this Agreement, and that you freely enter into this
Agreement.

3

--------------------------------------------------------------------------------



9.
ENTIRE AGREEMENT / MODIFICATIONS

This Agreement contains the entire understanding between the parties and may not
be modified except in writing signed by all authorized parties to this
Agreement. You acknowledge that this Agreement is executed without any reliance
on any statement or representation by Unum or any agents of Unum concerning the
nature and extent of the damages or legal liability thereof.
10.
TERMINATION OF EMPLOYMENT

You agree that your employment with Unum will end on [insert date], irrevocably
and forever. Unless otherwise modified by the parties in accordance with
paragraph 9 above, you will not seek re-employment, nor be re-employed. If such
a modification occurs and you are re-employed, you may be required to repay Unum
part or all of the consideration referred to in Paragraph 2. Specifically, Unum
shall recapture severance benefits paid under the CIC Agreement, in the event
that you are subsequently rehired by Unum or any of its subsidiaries or
affiliates, by requiring repayment in an amount equal to the severance benefit
payable in respect of that number of weeks equal to the excess of (i) the number
of weeks for which severance benefits were provided to you over (ii) the number
of weeks between the date on which your employment with Unum first terminated
and the date on which you recommenced employment with Unum.
11.
FORTY-FIVE DAY PERIOD

You understand that you have a period of 45 days beginning [insert date of
Executive’s receipt of Agreement] and ending [insert date 45 days from date of
receipt] to consider this Agreement before signing it. You further understand
that you may use as much of this (45) day period as you wish should you decide
to enter into this Agreement. You may not execute this Agreement prior to your
last day of employment.
12.
REVOCATION

You may revoke this Agreement within 7 days of signing it. Revocation can be
made by delivering a written notice of revocation to Unum Group, 1 Fountain
Square, Chattanooga, TN 37402. For revocation to be effective, written notice
must be received by a Human Resources or Legal Department Officer no later than
the close of business on the seventh day after you sign this Agreement. If you
timely and properly revoke this Agreement, then this Agreement will be null and
void, and you will not be eligible to receive severance benefits under the CIC
Agreement. Unless revoked by you, this Agreement shall become effective, valid
and binding on the eighth day after you sign this Agreement.
13.
TRIAL DEFENSE / INVESTIGATIONS

It is understood by both parties that if after your termination you are named as
a defendant in a lawsuit concerning any task you performed within the scope of
your employment at Unum, Unum acknowledges its common law duty to defend. You
agree that if you have

4

--------------------------------------------------------------------------------



knowledge of any unlawful conduct on the part of Unum, you must immediately
disclose it to Unum and agree to fully cooperate in any trial and/or
investigation of such matter. You also agree to fully cooperate in any
investigation Unum undertakes into matters occurring during your employment with
Unum.
14.
SEVERABILITY

If any clause or provision of this Agreement is found invalid, illegal or
otherwise unenforceable, such finding shall not affect the validity, legality
and enforceability of any other clause or provision or constitute a cause of
action in favor of either party against the other.
15.
CERTAIN EXCEPTIONS

Notwithstanding any provision of this Agreement or the CIC Agreement, this
Agreement shall not affect and expressly excludes any claim relating to: (1)
obligations of Unum under the CIC Agreement; (2) obligations that, in each case,
by their terms are to be performed after the date hereof (including, without
limitation, obligations to you under any equity compensation awards or
agreements or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); (3) obligations to indemnify you respecting acts or omissions in
connection with your service as a director, officer or employee of Unum or any
affiliate of Unum; (4) obligations with respect to insurance coverage under any
directors’ and officers’ liability insurance policies; (5) your rights to obtain
contribution in the event of the entry of judgment against you as a result of
any act or failure to act for which both you and Unum or any affiliate of Unum
are jointly responsible; (6) any rights that you may have as a stockholder of
Unum; and (7) facts and circumstances arising after the date hereof.
BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT,
THAT YOU UNDERSTAND IT, THAT YOU HAVE BEEN GIVEN THE OPPORTUNITY TO ASK ANY
QUESTIONS CONCERNING THIS AGREEMENT, AND THAT YOU FREELY, VOLUNTARILY AND
KNOWINGLY ENTER INTO IT.
By:
 
Name:
[Executive's Name]
Title:
[Executive's Title]
Date:
 
 
 
FOR UNUM GROUP
 
 
By:
 
 
Human Resources Officer
Name:
 
Date:
 


5